344 S.W.3d 252 (2011)
Karen MEMHARDT, Appellant,
v.
MISSOURI DEPARTMENT OF SOCIAL SERVICES, CHILDREN'S DIVISION, Respondent/Cross Appellant.
No. ED 94754.
Missouri Court of Appeals, Eastern District, Division Four.
May 10, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 21, 2011.
Application for Transfer Denied August 30, 2011.
Kathleen C. DuBois, Koreen Lee Gummere, Legal Services of Eastern Missouri, Clayton, MO, for Respondent.
Chris Koster, Attorney General, Gary L. Gardner, Assistant Attorney General, Jefferson City, MO, for Appellant.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANCY L. SCHNEIDER, Sp. J.

ORDER
PER CURIAM.
Karen Memhardt (Memhardt) appeals from the judgment of the trial court sustaining the findings and determinations of *253 the Child Abuse and Neglect Review Board (CANRB) and finding by a preponderance of the evidence that Memhardt emotionally maltreated and abused her daughter, S.R. The trial court ruled that Memhardt's name may remain on the central Child Abuse and Neglect Registry (Registry).
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).